

Exhibit 10.1


FIRST AMENDMENT TO LEASE AGREEMENT


This First Amendment to Lease Agreement (this "Amendment") is entered into as of
May 1st, 2015 (the "Effective Date") by and between CREF ASPEN LAKE BUILDING II,
LLC, a Texas limited liability company (the "Landlord"), as landlord, and Q2
SOFTWARE INC. D/B/A Q2, a Delaware corporation (the "Tenant"), as tenant, with
reference to the following facts:
RECITALS
WHEREAS, Landlord and Tenant are parties to that certain Lease Agreement dated
July 18, 2014 (the "Lease"). Pursuant to the Lease, Landlord has leased to
Tenant space which the parties stipulate is comprised of 69,936 square feet of
Rentable Area (the "Premises") described as Suite 400 on the 3rd and 4th floor
of the building located at 13785 Research Boulevard, Austin, Williamson County,
TX 78750 and commonly known as Aspen Lake (the "Building").
WHEREAS, Landlord and Tenant desire to amend the Lease on the terms and
conditions set forth below.
NOW, THEREFORE, in consideration of the foregoing, and of the mutual covenants
set forth herein and of other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the parties hereto agree as follows:
AGREEMENTS
1.Defined Terms and References. The recitals set forth above are herein
incorporated by reference and agreed to by Landlord and Tenant. All capitalized
terms used herein that are not defined herein but are defined in the Lease shall
have the same meanings herein as in the Lease.


2.Expansion of Premises and Term. Subject to the terms of the Lease, Landlord
hereby leases to Tenant, and Tenant hereby leases from Landlord, the First
Expansion Premises (as defined below) and the Second Expansion Premises (as
defined below. Landlord shall have no liability for a failure to delivery
possession of the First Expansion Premises or the Second Expansion Premises due
to any reason beyond Landlord's control, except as specifically set forth
herein.






--------------------------------------------------------------------------------



(a)"First Expansion Premises" shall mean those certain premises shown on the
drawings attached hereto as Exhibit A, located within the Building. The First
Expansion Premises contain approximately 34,057 square feet of Rentable Area.
"Second Expansion Premises" shall mean those certain premises shown on the
drawings attached hereto as Exhibit A, located within the Building. The Second
Expansion Premises contain approximately 24,997 square feet of Rentable Area.


(b)The Term with respect to the First Expansion Premises shall commence (the
"First Expansion Commencement Date" or "FECD") on May 1, 2016, and shall expire
on the expiration of the one hundred forty-fourth (144th) month following the
FECD. Effective as of the First Expansion Commencement Date, the term "Premises"
is hereby revised to include the First Expansion Premises for all purposes set
forth in the Lease, except as expressly provided in this Amendment. Tenant shall
have the right, upon prior notice to Landlord and only in the event the
Completion Date for the Tenant Work in the First Expansion Premises has already
occurred, to occupy the First Expansion Premises prior to the FECD. Such
occupancy shall be subject to the terms and conditions of this Lease and Tenant
shall be required to pay Additional Rent with respect to the First Expansion
Premises, but shall not be required to pay Base Rent for the First Expansion
Premises until the First Expansion Commencement Date.


(c)The Term with respect to the Second Expansion Premises shall commence (the
"Second Expansion Commencement Date" or "SECD") on January 1, 2017, and shall
expire on the expiration of the one hundred thirty-sixth (136th) month following
the SECD. Effective as of the Second Expansion Commencement Date, the term
"Premises" is hereby revised to include the Second Expansion Premises for all
purposes set forth in the Lease, except as expressly provided in this Amendment.


(d)The initial term for the initial Premises is hereby extended for a period
(the “Stub Period”) from the original Expiration Date (January 31, 2026) so that
it is co-terminus with the Term for the First Expansion Premises and the Second
Expansion Premises, such that the Expiration Date for the initial Premises, the
First Expansion Premises and the Second Expansion Premises is April 30, 2028.
Landlord and Tenant agree that they may have to amend this Lease to re-calibrate
the Term and Base Rent calculations to account for actual commencement times.




























--------------------------------------------------------------------------------



3.Base Rent


(a)In addition to the Base Rent payable for the initial Premises and the Second
Expansion Premises, Base Rent under the Lease for the First Expansion Premises
shall be as follows:
Time Period
 
Rate per Square Foot of Rentable Area
 
Annual Base Rent
 
Monthly Installment
05/01/16-09/30/16
 
$21.80
 
$742,442.60
 
$61,870.22
10/01/16-09/30/17
 
$22.34
 
$760,833.38
 
$63,402.79
10/01/17-09/30/18
 
$22.89
 
$779,564.73
 
$64,963.73
10/01/18-09/30/19
 
$23.45
 
$798,636.35
 
$66,553.05
10/01/19-09/30/20
 
$24.03
 
$818,389.71
 
$68,199.15
10/01/20-09/30/21
 
$24.62
 
$838,483.34
 
$69,873.61
10/01/21-09/30/22
 
$25.23
 
$859,258.11
 
$71,604.84
10/01/22-09/30/23
 
$25.85
 
$880,373.45
 
$73,364.45
10/01/23-09/30/24
 
$26.49
 
$902,169.93
 
$75,180.83
10/01/24-09/30/25
 
$27.14
 
$924,306.98
 
$77,025.58
10/01/25-09/30/26
 
$27.81
 
$947,125.17
 
$78,927.10
10/01/26-09/30/27
 
$28.50
 
$970,624.50
 
$80,885.98
10/01/27-04/30/28
 
$29.20
 
$988,334.14
 
$82,361.18



(b)In addition to the Base Rent payable for the initial Premises and the First
Expansion Premises, Base Rent under the Lease for the Second Expansion Premises
shall be as follows:
Time Period
 
Rate per Square Foot of Rentable Area
 
Annual Base Rent
 
Monthly Installment
01/01/17-09/30/17
 
$22.34
 
$558,432.98
 
$46,536.08
10/01/17-09/30/18
 
$22.89
 
$572,181.33
 
$47,681.78
10/01/18-09/30/19
 
$23.45
 
$586,179.65
 
$48,848.30
10/01/19-09/30/20
 
$24.03
 
$600,677.91
 
$50,056.49
10/01/20-09/30/21
 
$24.62
 
$615,426.14
 
$51,285.52
10/01/21-09/30/22
 
$25.23
 
$630,674.31
 
$52,555.19
10/01/22-09/30/23
 
$25.85
 
$646,172.45
 
$53,847.70
10/01/23-09/30/24
 
$26.49
 
$662,170.53
 
$55,180.88
10/01/24-09/30/25
 
$27.14
 
$678,418.58
 
$56,534.88
10/01/25-09/30/26
 
$27.81
 
$695,166.57
 
$57,930.55
10/01/26-09/30/27
 
$28.50
 
$712,414.50
 
$59,367.88
10/01/27-04/30/28
 
$29.20
 
$729,912.40
 
$60,826.03









--------------------------------------------------------------------------------



(c)In addition to the Base Rent payable for the First Expansion Premises and the
Second Expansion Premises, Base Rent under the Lease for the initial Premises
during the Stub Period shall be as follows:
Time Period
 
Rate per Square Foot of Rentable Area
 
Annual Base Rent
 
Monthly Installment
02/21/26-09/30/27
 
$28.15
 
$1,968,698.40
 
$164,058.20
10/01/27-04/30/28
 
$28.85
 
$2,017,653.60
 
$168,137.80



4.Tenant’s Pro Rata Share.


(a)The aggregate Rentable Area of the Building has adjusted to 128,990 square
feet. Exhibit C of the original Lease is hereby amended to provide that Tenant’s
Proportionate Share shall be equal to (i) forty-two and five hundred eighty-nine
thousandths percent (42.589%) on the Phase 1 Commencement Date and (ii)
fifty-four and two hundred eighteen thousandths percent (54.218%) on the Phase 2
Commencement Date.


(b)Effective as of the FECD (or earlier in case of early occupancy of the First
Expansion Premises), Tenant’s Proportionate Share as set forth in the Lease
shall be eighty and six hundred twenty thousandths percent (80.620%) for all
purposes under the Lease.


(c)Effective as of the SECD, Tenant’s Proportionate Share as set forth in the
Lease shall be 100% for all purposes under the Lease.


5.Tenant Work; Allowances, As Is.


(a)Exhibit D to the original Lease provides that the Contractor for the Tenant
Work shall be Harvey Cleary. Exhibit D is hereby amended to provide that
Landlord will bid the construction of the Tenant Work for the Phase 1 Premises
and the Phase 2 Premises to three separate general contractors, namely: Harvey
Cleary, Trimbuilt, and Burt Watts. Tenant and Landlord will work together to
mutually agree upon the Contractor. If they are unable to agree, Landlord shall
select the qualified contractor with the lowest bid as the “Contractor” for
constructing the Tenant Work in the Phase 1 Premises and the Phase 2 Premises.
Landlord and Tenant will later bid the Tenant Work for the remainder of the
Premises to three (3) mutually agreeable contractors to be the “Contractor” for
such Tenant Work. The last paragraph of Article V to Exhibit D to the Lease is
hereby deleted. There will be no construction of the Tenant Work by such
Contractor during construction of the Building Shell, except as expressly set
forth herein. The Phase 1 Premises will be made available to the Contractor for
construction of Tenant Work upon receipt of a certificate of occupancy or
Certificate of Compliance (temporary to be sufficient) for the Building Shell
(the “Landlord Delivery Date”). Landlord shall notify Tenant sixty (60) days in
advance of the date Landlord anticipates will be the Landlord Delivery Date (the
“Landlord Anticipated Delivery Notice”). Following such notice, and subject to
obtaining all necessary governmental approvals, the issuance of which Landlord
and Tenant each agree to diligently pursue, and subject to the approval of
Landlord and the contractor for the Building Shell,






--------------------------------------------------------------------------------



which shall not be unreasonably withheld, Tenant may request that Landlord cause
the Contractor to commence construction of the Tenant Work within the Phase 1
Premises. If Tenant does not make such election, the Phase 1 Commencement Date
shall be October 1, 2015, unless the Landlord Delivery Date has not then
occurred, in which case the Phase 1 Commencement Date shall be the Landlord
Delivery Date. If Tenant does elect for such early access, the Phase 1
Commencement Date shall be the later of (i) October 1, 2015, or (ii) 60 days
following the date of Landlord’s Anticipated Delivery Notice, and the lease
termination right set forth in Section 8.1 of Exhibit D to the Lease for
delivery not occurring by February 16, 2016 shall be of no further force and
effect.


(b)On the FECD, the First Expansion Premises (including the Tenant Work therein)
shall be delivered to Tenant, and Tenant shall accept the same, in its condition
as of the FECD. On the SECD, the Second Expansion Premises (including the Tenant
Work therein) shall be delivered to Tenant, and Tenant shall accept the same, in
its condition as of the SECD.


(c)Tenant acknowledges that no representations as to the repair of the First
Expansion Premises, Second Expansion Premises or the Project, nor promises to
alter, remodel, or improve the First Expansion Premises, the Second Expansion
Premises have been made by Landlord, except as expressly set forth in this
Lease.


(d)Landlord shall construct Tenant Work in the First Expansion Premises and the
Second Expansion Premises, all in accordance with Exhibit D attached to the
original Lease; provided, that the following shall be applicable to the Tenant
Work in the First Expansion Premises and the Second Expansion Premises: (i) the
Space Plan shall be due within ninety (90) days of the Effective Date of this
Amendment, (ii) the Allowance under this Amendment shall be $45.00 per square
foot of Rentable Area in the First Expansion Premises and the Second Expansion
Premises and (iii) the provisions of Section 8.1 shall not apply to the Tenant
Work in the First Expansion Premises and the Second Expansion Premises. Also, if
Tenant elects to build out any portion of the second (2nd) floor prior to the
SECD, the cost of the required multi-tenant corridor shall be deducted from the
Allowance.


6.Right of First Refusal. Section 2 of Exhibit J to the Lease is hereby deleted
in its entirety.


7.Renewal Option. The Renewal Option contained in Section 1 of Exhibit J to the
Lease, including all conditions of exercise, shall be applicable to the Premises
(except the Renewal Term shall be equal to one (1) additional period of ten (10)
years), as expanded by the First Expansion Premises and the Second Expansion
Premises, exercisable at the end of the Term, as extended by this Amendment.


8.Construction of Tenant Work in the Premises. The fourth from the final
sentence and third from the final sentence of Section 8.1 of Exhibit D to the
original Lease are hereby deleted






--------------------------------------------------------------------------------



in their entirety and replaced with the following (with the remaining portions
of Section 8.1 remaining the same):


“Notwithstanding the foregoing, if Landlord has not delivered the Landlord
Anticipated Delivery Notice until after August 2, 2015 (such date to be extended
for each day of force majeure delay, [but not including Landlord’s inability to
obtain a certificate of occupancy or Certificate of Compliance, unless such
inability is related to a Tenant Delay] or Tenant Delay), then Landlord shall be
liable, as Tenant’s sole and exclusive remedy, for a day-for-day abatement of
Base Rent and Operating Expenses with respect to all of the Phase 1 Premises. If
the Landlord Delivery Date has not occurred by February 16, 2016 (such date to
be extended for each day of force majeure delay [but not including Landlord’s
inability to obtain a certificate of occupancy or Certificate of Compliance,
unless such inability is related to a Tenant Delay]or Tenant Delay), then Tenant
shall have the right to terminate this Lease within ten (10) days of such date.”
9.Parking. Tenant shall, upon each of the FECD and the SECD, have Parking
Permits for such space at a ratio of 4.39 permits per 1,000 square feet of
Rentable Area in the applicable Expansion Premises (subject to reduction on a
space for space basis due to Tenant’s covered parking requirements).
Additionally, Section 3 of Exhibit I to the original Lease is hereby amended
such that Landlord shall pay for the cost of construction of the Covered Space
Parking Permits described therein and that the overall parking ratio for the
entire Premises as described in Section 1 of Exhibit I to the Lease is amended
to be equal to 4.39 permits per 1,000 square feet of Rentable Area in the
Premises.


10.Additional Security. Upon the Effective Date, Tenant shall increase the
Letter of Credit in favor of Landlord pursuant to Section 2.4 of the Lease up to
One Million Three Hundred Fifteen Thousand and NO/100 Dollars ($1,315,000.00).
The second sentence of Section 2.4 to the Lease is hereby amended to read as
follows: “As long as there is no Event of Default, the amount of Letter of
Credit, or minimum required balance of the Cash Account required hereunder shall
be reduced to (i) $875,000.00 on the day after the expiration of the
forty-eighth (48th) calendar month following the Commencement Date, (ii)
$438,000.00 on the day after the expiration of the eighty-fourth (84th) calendar
month following the Commencement Date, at which amount it will remain until the
expiration of the Term (collectively, the “Reduction Schedule”).”


11.Broker. Landlord has agreed to pay to Crimson Services, LLC and AQUILA
Commercial, LLC (“Landlord’s Broker”) and to Colliers International (“Tenant’s
Broker”) real estate brokerage commissions as set forth in separate commission
agreements between Landlord and Landlord’s Broker and Landlord and Tenant’s
Broker, respectively. Landlord and Tenant hereby represent and warrant each to
the other that they have not employed any other agents, brokers or other such
parties in connection with this Lease, and each agrees that they shall hold the
other harmless from and against any and all claims of all other agents, brokers
or other such parties claiming by, through or under the respective indemnifying
party.


12.No Claims. As of the date hereof and except as set forth in this Amendment,
to Tenant’s actual knowledge, (a) Tenant has no pending claims, demands,
counterclaims, defenses,






--------------------------------------------------------------------------------



allowances, adjustments or offsets arising out of or in any way related to the
Lease or arising out of any document, writing, or instrument executed in
connection therewith or herewith, and (b) Tenant is not aware of any existing
default by Landlord under any of the terms or provisions of the Lease.


13.Entire Agreement. This Amendment supersedes and cancels any and all previous
statements, negotiations, arrangements, brochures, agreements and
understandings, if any, between Landlord and Tenant with respect to the subject
matter of this Amendment. The Lease and this Amendment constitute the entire
agreement of the parties with respect to the subject matter of the Lease and
this Amendment. There are no representations, understandings, stipulations,
agreements, warranties or promises (express or implied, oral or written) between
Landlord and Tenant with respect to the subject matter of this Amendment or the
Lease, except as set forth in this Amendment or the Lease. It is likewise agreed
that the Lease and this Amendment may not be altered, amended, modified or
extended except by an instrument in writing signed by both Landlord and Tenant.


14.Authority. Tenant represents unto Landlord that: (a) Tenant is a duly
organized and validly existing Delaware limited liability company in good
standing under the laws of the State of Texas, (b) Tenant has the full right and
authority to execute, deliver and perform this Amendment and the execution
and delivery of this Amendment by the Tenant does not require the consent of any
other person or entity (including, without limitation, any lender); (c) the
person executing this Amendment on behalf of Tenant is authorized to do so; and
(d) this Amendment, when executed and delivered by Tenant and Landlord, will
constitute the valid and binding agreement of Tenant, enforceable against Tenant
in accordance with its terms. Landlord represents unto Tenant that: (a) Landlord
is a duly organized and validly existing Texas limited liability company in good
standing under the laws of the State of Texas, (b) Landlord has the full right
and authority to execute, deliver and perform this Amendment and the execution
and delivery of this Amendment by the Landlord does not require the consent of
any other person or entity (including, without limitation, any lender); (c) the
person executing this Amendment on behalf of Landlord is authorized to do so;
and (d) this Amendment, when executed and delivered by Tenant and Landlord, will
constitute the valid and binding agreement Landlord, enforceable against
Landlord in accordance with its terms.


15.Status of Lease. The Lease, as amended by this Amendment, is in full force
and effect and is binding upon and enforceable by Landlord and Tenant in
accordance with its terms. In the event of a conflict between the terms and
conditions of the Lease and the terms and conditions in this Amendment, the
terms and conditions of this Amendment shall control. This Amendment shall
become effective only after the full execution and delivery hereof by Landlord
and Tenant. From and after the date hereof, the term “Lease” as used in the
Lease shall refer to the Lease, as amended by this Amendment.


16.Counterparts. This Amendment may be executed in two or more counterparts,
each of which shall constitute an original.










--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereof have executed this Amendment as of the
Effective Date.
LANDLORD:
    
CREF ASPEN LAKE BUILDING II, LLC,
a Texas limited liability company


By:    Crimson Real Estate Fund, LP,
a Delaware limited partnership,
its sole member
    
By:    Crimson Fund GP, LLC, a Delaware
limited liability company, its general
partner
    


By: /s/ C. Dean Patriney    
Name: C. Dean Patriney        
Title: President            


            




TENANT:




Q2 SOFTWARE INC. D/B/A Q2,
a Delaware corporation




                    
By:    /s/ Jennifer Harris    
Name:    Jennifer Harris
Title:    Chief Financial Officer
Date:    4-23-2015        














